     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1011 Page 1 of 41



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA JASON HENRY,                                Case No.: 3:19-cv-00890-NLS
12                                     Plaintiff,
                                                        ORDER:
13   v.
                                                        (1) GRANTING IN PART
14   ANDREW SAUL,
                                                        PLAINTIFF’S MOTION FOR
15                                                      SUMMARY JUDGMENT [ECF No.
     COMMISSIONER OF SOCIAL
                                                        18]; and
16   SECURITY,
17                                   Defendant.         (2) DENYING DEFENDANT’S
                                                        CROSS MOTION FOR SUMMARY
18
                                                        JUDGMENT [ECF No. 19]
19
20         Joshua Jason Henry (“Plaintiff”) brings this action, seeking judicial review of the
21   Social Security Administration’s (“Defendant”) final decision denying his claim for
22   disability insurance benefits under Title II and supplemental security income under Title
23   XVI of the Social Security Act. ECF No. 1. The parties consented to proceed before a
24   magistrate judge. ECF No. 4; see 28 U.S.C. § 636(c)(1). After considering the papers
25   submitted, the administrative record, and the applicable law, the Court GRANTS IN
26   PART Plaintiff’s motion for summary judgment and DENIES Defendant’s cross motion
27   for summary judgment.
28         //

                                                    1
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1012 Page 2 of 41



 1         I.     BACKGROUND
 2                A.    Procedural History
 3         On March 30, 2015, Plaintiff filed a Title II application for Social Security
 4   Disability Insurance and a Title XVI application for Supplemental Security Income,
 5   alleging a disability onset date of July 14, 2014. Administrative Record (“AR”) 20. The
 6   Commissioner denied Plaintiff’s claim initially on August 4, 2015 (AR 83-101, 102-120),
 7   and on reconsideration on December 24, 2015 (AR 123-140, 141-158). AR 20. Plaintiff
 8   then requested a hearing before an Administrative Law Judge (“ALJ”), which was held
 9   on October 13, 2017. Id. Plaintiff was represented by counsel at the hearing, during
10   which Plaintiff and vocational expert (“VE”) Alan L. Ey testified. Id.
11         On March 2, 2018, the ALJ issued a decision denying Plaintiff’s request for
12   benefits, finding that Plaintiff had not been under a disability within the meaning of the
13   Social Security Act from July 14, 2014 through the date of the decision. AR 20-31.
14   Plaintiff filed a Request for Reconsideration on May 1, 2018. AR 4. On March 16, 2019,
15   the Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the
16   final decision of the Commissioner for judicial review purposes. AR 1-6. Plaintiff
17   timely commenced this action in federal court.
18                B.    Plaintiff’s Background and Testimony
19         Plaintiff was born on December 23, 1974. AR 29. At the time of the hearing,
20   Plaintiff had lived with his mother for the past eight years. AR 46. Plaintiff has a
21   driver’s license and drove himself to the hearing. AR 47. Plaintiff is a high school
22   graduate. Id.
23         Plaintiff testified that he spends his average day watching television or reading
24   books. AR 60. Aside from that, he reported that he does not do very much. AR 60.
25   Plaintiff also testified that he enjoys going out to the movies with his mother. AR 60-61.
26   For exercise, Plaintiff reported that he walks for 30-45 minutes several days a week. AR
27   62.
28         Plaintiff stated that he performs chores and does “everything he possibly can” to

                                                  2
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1013 Page 3 of 41



 1   help out at home. AR 60. This includes taking out the trash and recycling, doing the
 2   dishes, and cleaning the home. Id. Plaintiff specifically noted that his mother has not
 3   done the dishes since he has lived there, and that he does all the cleaning. Id. Plaintiff
 4   also testified that he prepares his own food, but this usually involves placing something
 5   into the microwave or oven. Id. Plaintiff further stated that he does grocery shopping
 6   with his mother and will unload and put away all the groceries. AR 61.
 7         Plaintiff previously worked in the grocery market field, performing various duties.
 8   AR 48-49. Plaintiff testified that he performed almost every position one could imagine,
 9   except for management. AR 48-49. Plaintiff’s duties included stocking and breaking
10   down product, taking product inventory, communicating with management, and handling
11   employment schedules. AR 49-51. Plaintiff was fired from his most recent job in July
12   2014. AR 52. Since then, Plaintiff has performed odd jobs, such as watering and
13   repotting plants for his mother’s friends for spending money. AR 52.
14         Plaintiff stated that he was fired for not showing up or calling in to his previous
15   job. AR 53. Plaintiff reported that he did not show up because of his depression. AR 53.
16   He described waking up in the morning and not caring about anything, including the
17   consequences of his actions. Id. He testified that at those times, he did not want to be
18   conscious, present, or alive. Id. Plaintiff reported experiencing his symptoms of
19   depression all the time. AR 56. In his own words, “if I’m awake[,] I’m depressed.” Id.
20   But he stated that he only experienced episodes where he cannot function three to four
21   times a year. AR. 55. He testified that these episodes usually last a couple of days and
22   during these times, he felt he could not bear to be responsible for anything. Id. Plaintiff
23   reports that he feels that he does not want to be around all the time. AR 59. While he
24   does not wish he were dead, he stated that he cannot stand to be alive in “this body with
25   this mind.” Id. However, Plaintiff testified the he will “stick around” because he would
26   not do anything to hurt himself or his mother. Id.
27         Plaintiff stated that he was first diagnosed with depression at age 15 and since then,
28   has been trying different types of therapies and medications. AR 57. He relates that

                                                   3
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1014 Page 4 of 41



 1   although his medication had elevated his mood a little bit, he has never been able to go to
 2   his doctor and say “this is really helping me.” AR 57-58. To date, Plaintiff estimates that
 3   he has tried 40 to 50 different kinds of medication. AR 58. Plaintiff also testified that he
 4   had been seeing therapists for as long as he could remember and that he had 12 to 15
 5   sessions of electroconvulsive therapy (“ECT”). Id. Plaintiff related that his ECT session
 6   did help somewhat, but had negative side effects on his memory. Id. While the ECTs did
 7   not affect Plaintiff’s memory “horribly,” his mother and brother still had to remind him
 8   of events that occurred a couple of years ago. Id.
 9         Aside from his depression, Plaintiff also reported problems with his appetite and
10   experiencing severe anxiety. AR 54, 59. Plaintiff testified that he had problems with his
11   appetite starting from six or seven months prior to the hearing. AR 54. He reported that
12   it had “gotten really bad” and that his doctor referred him to a dietician. Id. He testified
13   that he was only eating once a day. AR 55. Plaintiff also noted that he has severe
14   anxiety, which manifested in clammy hands, sweating, and shaking. AR 59. He reported
15   feeling anxious any time he needed to be around or speak to another person, and that this
16   was especially debilitating in conjunction with his depression. Id.
17         Plaintiff testified that he had thought of applying to other jobs, but decided against
18   applying because he did not believe he would be successful at them. AR 63-64.
19                C.     Plaintiff’s Mother’s Third-Party Function Report
20         Plaintiff’s mother, Jeanette E. Reynolds, submitted a Third-Party Function Report,
21   dated April 29, 2015. AR 295. In her description of Plaintiff’s condition, she wrote that
22   he was unable to go to a job consistently, because he could not get up in time, did not call
23   in on time, sometimes forgets his schedule, and is too depressed to go to work or do
24   much of anything but sleep. Id. She also wrote that he sometimes sleeps only a few
25   hours, and sometimes cannot get out of bed and sleeps all day, as a result of his condition.
26   AR 296. She further opined that his depression had become more debilitating over time,
27   and that he must be prompted to eat sometimes. AR 297.
28         In terms of daily activities, she wrote that Plaintiff watched TV, played guitar,

                                                   4
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1015 Page 5 of 41



 1   played video games, and fed her cat while she was gone. AR 296. She further noted that
 2   Plaintiff could do his own laundry, water the yard, sweep, and do dishes, but the
 3   frequency of these activities depended on how depressed he was. AR 297. She also
 4   wrote that Plaintiff would get out of his apartment several times a day, briefly, to go in
 5   between his apartment and his mother’s apartment, and that he drove once or twice a
 6   week to appointments or to buy fast food and cigarettes. AR 298. She wrote that
 7   Plaintiff was unable to pay bills, handle a savings account, or use a checkbook, and that
 8   he had no money other than what she gave to him. Id. She further noted that she paid the
 9   bills and opined that he would ignore the bills or perhaps pay late if he were to be in
10   charge of them. Id.
11            In terms of his abilities, his mother marked that his condition impacted his ability
12   to walk, his ability to talk, his memory, his concentration, and his ability to get along with
13   others. AR 300. She further opined that Plaintiff could not handle stress “at all” and that
14   one or two daily events seem to exhaust him, causing him to retreat and rest for the rest
15   of the day. AR 301. In her closing remarks, she wrote that Plaintiff had extremely
16   refractive major depression and that none of his treatments, including his anti-depressant
17   medication, anti-anxiety medication, or psychiatric treatment, have helped his condition.
18   AR 302. She noted that nothing worked for Plaintiff and that his depression seems to
19   have gotten worse as he gets older. Id.
20                  D.     Documentary Medical Evidence
21            Plaintiff’s medical records include treatment for physical ailments but the Court
22   will limit the overview here to his mental health treatment as Plaintiff does not challenge
23   the ALJ’s treatment of the physical impairments in this case. See ECF No. 18; ECF No.
24   19 at 3 n.3.
25                         i.     Treatment and hospitalizations from 2013-2014
26            Plaintiff was diagnosed with depression at the age of 16 (AR 559),1 but the earliest
27
28   1
         Plaintiff testified that he was diagnosed at age 15, but the Court does not find this
                                                     5
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1016 Page 6 of 41



 1   treatment notes in the record are from August 26, 2013, where Plaintiff met with Dr.
 2   Sabah Chammas. AR 503. Plaintiff reported feeling very depressed and that he stopped
 3   taking his medication. Id. He also reported having death wishes and suicidal impulses,
 4   although he denied any suicidal intent or plan. Id. Plaintiff agreed to be admitted. Id. In
 5   his Mental Status Examination (“MSE”), Dr. Chammas reported that Plaintiff did not
 6   exhibit any signs of psychosis or mania, his appearance was appropriate, and he was
 7   oriented to person, place, time and situation. AR 504. He described Plaintiff’s behavior,
 8   psychomotor behaviors, and thought content as unremarkable. Id. He also noted
 9   Plaintiff’s speech was clear, his affect was appropriate, his mood was anxious and
10   depressed, his memory was intact, his sensorium was clear and consciousness, his
11   intelligence was average, and his attitude was cooperative. Id. Plaintiff's attention,
12   reasoning, impulse control, judgment, and insight were described as good, and his self-
13   perception was noted as realistic. Id. Finally, Plaintiff’s thought process was described
14   as logical and his GAF score was 55. Id. Plaintiff’s MSEs would remain the same
15   throughout his latter appointments with Dr. Chammas. See e.g. AR 457, 460, 464.
16         On the same day, August 26, 2013, Plaintiff was admitted to Sharp Mesa Vista
17   Hospital, where he began receiving ECT treatment. AR 384, 366, 398. On admission,
18   Plaintiff’s MSE showed psychomotor retardation, soft speech, depressed and anxious
19   mood, coherent and logical thought process, no obsessions, compulsions, or delusions, no
20   suicidal or homicidal ideation, poor attention, poor memory, good insight, judgment, and
21   impulse control. AR 378. His GAF score was 25-30. Id.
22         On August 27, 2013, Plaintiff told treating sources to “[d]o whatever you feel is
23   necessary. I don’t care anymore.” AR 384. Treating sources described him as having
24   poor energy and having passive suicidal thoughts, although he had no plan or intent to
25   harm himself. Id. He was further described as demoralized and despondent, and his
26   GAF was 25-30. Id. Treating sources also noted that he had intermittent symptoms of
27
28   discrepancy to be significant.
                                                  6
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1017 Page 7 of 41



 1   not being able to catch his breath which seemed to be related to anxiety. AR 383. On
 2   August 28, 2013, Plaintiff received his first ECT treatment. AR 400. Dr. Fadi Nicolas
 3   wrote that Plaintiff reported having some headaches and muscle aches, but for the most
 4   par, he was tolerating the procedure fairly. Id. Plaintiff’s MSE was similar to his MSE
 5   upon admission, except his hygiene and grooming were described as good, his mood was
 6   described as depressed, his affect was noted as being appropriate to mood, and he was
 7   reported to be oriented in time, space, and location. AR 400-01. On August 29, 2013,
 8   Dr. Nicolas reported that Plaintiff was having some memory problems after his first ECT
 9   treatment. AR 398. Specifically, Dr. Nicolas wrote that Plaintiff did not remember
10   seeing him the day before and stated that he had not seen Dr. Nicholas in four days. Id.
11   Plaintiff’s MSE remained the same. Id.
12         On August 30, 2013, Plaintiff received his second ECT treatment. AR 396. He
13   reported not much improvement in his mood and that he was still struggling with anxiety.
14   Id. His MSE was largely the same as his previous, except that his affect was described as
15   constricted. Id. On August 31, 2013, Plaintiff was discharged. AR 378. Dr. Susan
16   Harvey wrote that he did not have a noticeable change in his mood, but he was noted to
17   be slightly more interactive with a slightly brighter affect in his interaction with staff and
18   peers. AR 379. She rated his prognosis as “fair to good” with continued engagement in
19   mental health treatment. Id. His condition was reported as stable and his GAF upon
20   discharge was 45. Id.
21         Plaintiff continued with ECT treatments. On October 3, 2013, after Plaintiff’s 11th
22   ECT treatment, Dr. Harvey noted that Plaintiff’s mood was fairly stable, but he had
23   decreased mood with an increase time between treatments. AR 363, 375. On October
24   14, after Plaintiff’s 13th ECT treatment, Dr. Nicolas noted that Plaintiff was still
25   depressed, but stable and denied suicidal ideations. AR 371.
26         Between October 23, 2013, and October 25, 2013, Plaintiff was placed into 5150
27   psychiatric hospitalization because he texted his friend that he had nothing to live for and
28   that he was giving his stuff away, after Plaintiff was fired from his job. AR 349. During

                                                   7
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1018 Page 8 of 41



 1   his hospitalization, Plaintiff adamantly denied suicidal ideations and stated that he would
 2   fight for his job. AR 349, 354. He also stated that he felt angry, but not hopeless. Id.
 3   His MSE on October 23, 2013 showed that he had good hygiene, was well-groomed and
 4   dressed appropriately, maintained good eye contact, and spoke fluently. Id. His mood
 5   was described as slightly irritable and his affect was congruent to his mood. Id. His
 6   thought process was goal directed, logical and linear, he was alert and oriented as to
 7   person, time, and place, his memory, attention and concentration appeared to be intact, he
 8   was able to recall three out of three on immediate recall and in five minutes, and his
 9   judgment and insight were fair. Id. On discharge, he was reported as having no suicidal
10   or homicidal ideations, and displaying a bright affect. Id.
11         On November 11, 2013, Dr. Harvey reported that Plaintiff’s mood was fairly
12   stable, but with more depression in context of recent life-stressors (i.e. loss of job). AR
13   361. On November 18, 2013, Plaintiff met with Dr. Chammas, reporting that he was still
14   depressed and often anxious. AR 499. While Plaintiff reported some improvement with
15   ECT treatment, he was not sure that more would help his condition. Id. His GAF score
16   rose to 65. AR 500. On November 25, 2013, Dr. Chammas wrote that Plaintiff had
17   compliance issues with his medication. AR 496. Plaintiff’s MSE was the same as his
18   previous appointment and his GAF rose to 68. AR 496-97. On December 3, 2013,
19   Plaintiff reported still having depression and anxiety. AR 493. On December 16, 2013,
20   Dr. Chammas noted that Plaintiff remained depressed and withdrawn with poor stress
21   tolerance and poor concentration. AR 489. He further wrote that Plaintiff’s symptoms
22   were chronic and lasted for many months. Id. Plaintiff’s MSE and GAF though
23   remained the same as his previous appointments. AR 489-90.
24         On January 6, 2014, Plaintiff reported that he was still struggling with anxiety and
25   depression. AR 485. Dr. Chammas wrote that he would increase plaintiff’s current
26   medication. Id. Plaintiffs’ MSE and GAF remained the same. AR 485-86. On February
27   10, 2014, Plaintiff again reported struggling with depression and anxiety. AR 482. He
28   did not feel that his current medication was helping and, in fact, felt worse with it at

                                                   8
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1019 Page 9 of 41



 1   times. Id. Plaintiffs’ MSE stayed the same while his GAF score dropped to 65. AR 482-
 2   83. On February 24, 2014, Plaintiff reported that he stopped taking medication, because
 3   it made his appetite worse, and stated that he felt more depressed. AR 478. His MSE
 4   and GAF remained the same as his previous appointment. AR 478-79. On March 10,
 5   2014, Plaintiff reported no significant change on his new medication. AR 474. His MSE
 6   and GAF remained the same as his previous appointments. AR 474-5.
 7         On March 27, 2014, Plaintiff reported he ran out of medication due to money, but
 8   also stated that he felt somewhat better and was thinking about going back to work. AR
 9   471. Plaintiff’s MSE remained the same, while his GAF score rose to 70. AR 471-72.
10   On April 21, 2014, Plaintiff reported that he continued to struggle with his depression and
11   that he was not taking his medication because the higher doses were too expensive. AR
12   468. His MSE and GAF were the same as his previous appointment. AR 468-69. On
13   May 12, 2014, Plaintiff stated that he had difficulty with depression and anxiety since his
14   last visit and had been off his medication for weeks due to finances. AR 464. His MSE
15   was the same, while his GAF dropped to 65. AR 464, 466. On May 27, 2014, Dr.
16   Chammas wrote that Plaintiff was still not taking his medication and did not call the
17   clinic to see if he could get his medication for free. AR 460. Dr. Chammas also noted
18   that he had to educate Plaintiff on complying with his treatment and following through on
19   recommendations. Id. Plaintiff’s MSE and GAF were the same as his previous
20   appointment. AR 460-61.
21         Finally, on his August 26, 2014 appointment, Plaintiff’s treatment with Dr.
22   Chammas was terminated. AR 458. Dr. Chammas wrote that Plaintiff did not show up
23   to his job and also had not kept appointments with Dr. Chammas. Id. Dr. Chammas
24   further noted that Plaintiff had not been following through with his treatment
25   recommendations. Id. While Plaintiff reported that he could not afford his medication,
26   Dr. Chammas questioned this assertion, noting that Plaintiff was able to get his mother to
27   pay for many of his items, some of which were not essential. Id. Dr. Chammas referred
28   Plaintiff to the clinic as his only option. Id. Plaintiff’s MSE and GAF did not change

                                                  9
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1020 Page 10 of 41



 1   since his last appointment. AR 457-58.
 2                        ii.   Camellia Clark
 3         On July 21, 2015, Dr. Camellia Clark performed a psychiatric evaluation of
 4   Plaintiff. AR 582. In her MSE she noted that Plaintiff was neatly dressed and groomed
 5   and his posture and gait were within normal range. AR 583. She also wrote that
 6   Plaintiff’s mannerisms appeared very down cast, his social interaction with her was not
 7   normal, his psychomotor activity was remarkable for psychomotor retardation, and he
 8   had poor eye contact. Id. In terms of his orientation, attention, and memory, Dr. Clark
 9   noted that Plaintiff was oriented to the month, date, year, and the city of the evaluation,
10   was able to complete serial threes with speed and accuracy, and was able to spell his
11   name backwards correctly. Id. She further wrote that Plaintiff was not easily distracted
12   and did not need structure from her during the evaluation. Id. She rated his memory as
13   adequate for autobiographical information and noted that he was able to recall three out
14   of three items after five minutes. Id. In terms of his abstractions and judgment, she noted
15   that his abstraction was concrete for similarities and abstract for proverbs, and his insight
16   and judgment were intact. Id. In terms of affective status, she wrote that Plaintiff
17   described his mood as “wish I was gone,” and his affect was observed as being very
18   depressed. She further noted that she observed evidence of severe depression manifested
19   by psychomotor retardation and evidence of moderate anxiety. Id. She wrote that
20   Plaintiff had passive suicidal ideations with no intention or plan. Id. In terms of
21   Plaintiff’s reality contact, she noted that Plaintiff’s thought processes were logical and
22   goal directed. Id.
23         In her evaluation of Plaintiff’s level of functioning she noted that he was able to
24   take care of his personal hygiene, knew how to take care of all chores necessary to live
25   independently, and was able to drive and handle his own finances. AR 584. She also
26   noted that Plaintiff reported that he was unable to cook and shop because of poor
27   motivation and energy. Id. In her diagnostic impression she wrote that Plaintiff’s GAF
28   was 53, and in her medical source statement she wrote that Plaintiff had moderate

                                                  10
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1021 Page 11 of 41



 1   limitation in ability to socially interact with others at an age-appropriate level, no
 2   limitations in ability to understand instructions, moderate limitations in ability to sustain
 3   an ordinary routine without sustained supervision, noting that he would have difficulty
 4   attending work regularly and has in the past, no limitation in ability to complete simple
 5   tasks, no limitation in ability to complete complex tasks, moderate limitation in ability to
 6   concentrate for at least two-hour increments at a time, in order to maintain a regular work
 7   schedule, noting that he would have difficulty concentrating for two hours at a time, no
 8   limitations in ability to avoid normal hazards, and was capable of handling funds. Id.
 9                       iii.   Gregory Paniccia- Treating Physician
10                              a. Treatment Notes
11      Dr. Paniccia saw Plaintiff routinely for approximately 1.5 years, starting around
12   November 11, 2015. AR 719. At this appointment, he wrote that Plaintiff’s current bout
13   of depression began on Fall 2013. Id. He also noted that Plaintiff had passive suicidal
14   ideations that life was not worth living and wished death, but Plaintiff had no active
15   suicidal ideations. Id. On Plaintiff’s MSE, Dr. Paniccia wrote that Plaintiff’s grooming
16   was neat and casual, his clothes were clean, his eye contact was good/consistent, his
17   behavior was cooperative, and his psychomotor activities and speech were normal. Id.
18   He noted Plaintiff’s mood was depressed, his affect was consistent with his mood, and
19   facial expression suggested sadness and depression. Id. He described Plaintiff’s thought
20   process as logical/coherent and normal, his insight and judgment as normal for his age,
21   and his intellectual functioning as normal. Id. In terms of Plaintiff’s memory, mental
22   capacity, attention, and concentration, he noted impaired recall memory, difficulty
23   concentration, memory problems (immediate, recent, remote), but also wrote that
24   Plaintiff was able to maintain/hold/attend to conversation, and he was oriented as to
25   person, time, and place, and was alert. Id. Plaintiff’s MSE would remain largely the
26   same throughout his meetings with Dr Paniccia. See e.g. AR 700, 709, 713. He also
27   reported Plaintiff’s GAF was 49, indicating serious symptoms or serious impairment in
28   social, occupational, or school functioning. AR 720. He further noted that Plaintiff’s

                                                   11
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1022 Page 12 of 41



 1   coping skills were good, and his prognosis was fair. Id.
 2         On December 15, 2015, Plaintiff reported only a possible slight improvement. AR
 3   716. In terms of symptoms, Dr. Paniccia also wrote that Plaintiff had sadness, had
 4   anhedonia, felt hopeless, was unmotivated, had hypersomnia, had anorexia, lacked
 5   energy, felt guilty, felt worthless, and felt indecisive. Id.
 6         On January 1, 2016, Plaintiff stated that he was on his medication for 21 days but
 7   was unable to continue because the pharmacy would not honor his voucher. AR 713.
 8   Like the previous appointment, he only reported slight improvement on his medication,
 9   and noted the same symptoms. AR 713. Dr. Paniccia discontinued his medication at the
10   time and placed him on new medication. AR 714.
11         Plaintiff missed his appointment on February 23, 2016. AR 712. But at his next
12   appointment on March 22, 2016, Plaintiff reported that his prescription ran out after three
13   weeks because he missed his last appointment. AR 709. He reported feeling somewhat
14   out of control in terms of his life, and felt his life was being dictated by his depression.
15   Id. He also questioned the efficacy of his present medication. Id. Dr. Paniccia also
16   noted the same symptoms as his previous appointment. Id. Dr. Paniccia discontinued
17   Plaintiff’s medication again and placed him on a new medication. AR 710.
18         Plaintiff seemed to miss his April 26, 2016 appointment (AR 708) but met with Dr.
19   Paniccia at his May 10, 2016 appointment. AR 705. Plaintiff reported that he did not
20   notice anything in terms of efficacy or side-effects for his new medication. Id. He also
21   felt overwhelmed from his depression, due to being unable to function because of the
22   depression, and felt that his life was being dictated by his depression. Id. Dr. Paniccia
23   also noted the same symptoms as his previous appointments. Id. Plaintiff’s MSE and
24   GAF were largely the same except for a change in his grooming to “unshaven.” AR 705-
25   06. Plaintiff’s dose of his medication was increased. Id.
26         On Plaintiff’s May 24, 2016 appointment, he reported some slight improvement on
27   his increased dosage. AR 703. He felt less overwhelmed and hopeless from his
28   depression, but Dr. Paniccia also noted the same symptoms as his previous appointments.

                                                   12
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1023 Page 13 of 41



 1   Id. On June 7, 2016, Plaintiff stated that he noticed some improvement, joked around
 2   with his mother and felt slightly less overwhelmed and hopeless from his depression. AR
 3   700. On July 19, 2016, Plaintiff reported that he did not notice any negative changes.
 4   AR 801. Dr. Paniccia lowered plaintiff’s dose of his medication at the time and added
 5   another medication to his regimen. Id.
 6         On August 30, 2016, Plaintiff stated that the new medication helped his overall
 7   mental health. AR 799. He reported waking up before the alarm clock, that his mood
 8   was brighter, having more energy, and being more productive in terms of chores. Id.
 9   Plaintiff claimed that he felt the best he felt in about 15 years. Id. Dr. Paniccia increased
10   the dose of Plaintiff’s new medication. AR 800.
11         On September 27, 2016, Plaintiff reported that the increase in his new medication
12   did not help his condition and that his mother thought he was violent and angry on the
13   new medication. AR 796. While Plaintiff reported that he was still waking up before his
14   alarm clock, Dr. Paniccia noted that Plaintiff’s mood was not brighter now, he did not
15   have more energy now, and that he was not more productive in terms of chores now. Id.
16   Dr. Paniccia increased the dose of Plaintiff’s new medication. AR 797.
17         On October 25, 2016, Plaintiff stated that he still did not feel that the increase in
18   the dosage of his new medication helped. AR 793. Dr. Paniccia also reported that his
19   mood was not brighter now, he did not have more energy now, he was not more
20   productive in terms of chores now, and he is now not eating. Id. Dr. Paniccia again
21   increased the dose of Plaintiff’s new medication. AR 794.
22         On November 29, 2016, Plaintiff reported that the increased dosage did not help
23   his overall mental health. AR 790. Plaintiff stopped both medications he was on the
24   week before his appointment and felt worse in terms of his symptoms. Id. He reported
25   that Plaintiff did not wake up before his alarm clock, he was sleeping more, his mood was
26   not brighter now, he did not have increase energy, he was experiencing anhedonia, was
27   not more productive in terms of chores, and was not eating. Id. Dr. Paniccia
28   discontinued Plaintiff’s new medication and added another medication. AR 791.

                                                  13
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1024 Page 14 of 41



 1         On February 14, 2017, Plaintiff reported no change on the new medication and
 2   having anorexia for several weeks, noting that the idea of eating was disgusting to him.
 3   AR 787. Dr. Paniccia wrote that Plaintiff was still not up before the alarm clock, his
 4   mood was not brighter, he had no change in energy now, he had anhedonia, and he was
 5   not more productive in terms of chores, but still does the essentials. Id. Dr. Paniccia
 6   discontinued Plaintiff’s most recent medication and added a new medication. AR 788.
 7         On March 31, 2017, Plaintiff reported being depressed and having no change on
 8   his new medication. AR 784. He was still not eating and still felt that the idea of eating
 9   was disgusting to him. Id. Dr. Paniccia reported that his mood was not brighter now, he
10   had no change in energy, he was very tired, had anhedonia, and was not more productive
11   in chores, but does the essentials. Id. Dr. Paniccia discontinued Plaintiff’s most recent
12   medication and added a new medication. AR 785.
13         On April 25, 2017, Plaintiff still reported he was depressed. He was unable to try
14   the new medication because it was not covered. AR 781. Plaintiff’s symptoms, MSE,
15   and GAF were the same as his previous appointment. AR 781-82. On May 30, 2017,
16   Plaintiff reported that he was still unable to try the new medication, because the
17   pharmacy did not process information sent by Dr. Paniccia. Id. Plaintiff still reported
18   feeling depressed and having the same symptoms as his previous appointments. AR 778.
19         On June 27. 2017, Plaintiff reported no change. His symptoms, MSE, and GAF
20   were largely the same as his previous appointment, except for a change in the description
21   of his mood to “depressed and low energy,” and his facial expression to “sadness and
22   depression. Fatigue.” AR 775-76. On July 11, 2017, Plaintiff reported not having much
23   change on his new medication. AR 772. Dr. Paniccia wrote that Plaintiff was still not
24   awake before his alarm, his mood was not brighter, and he experienced anhedonia, but
25   also noted there was a slight change in his energy, he was a bit more productive, and less
26   tired. Id.
27         Finally, on August 9, 2017, Plaintiff reported not much change on his new
28   medication. AR 769. Plaintiff also stated he was off of his medication for 1.5 weeks

                                                  14
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1025 Page 15 of 41



 1   because the pharmacy did not notify Dr. Paniccia that a new treatment authorization
 2   request form was needed. Id. Dr. Paniccia wrote that Plaintiff was not up before the
 3   alarm clock, he had missed several appointments, his mood was not brighter, he had no
 4   change in energy and he was not more productive. Id. Plaintiff’s MSE and GAF were
 5   largely the same, except that his mood was described as anxious and depressed, and his
 6   facial expression was described as showing anxiety, sadness, and depression. AR 769-
 7   70.
 8                             b. Medical Opinions
 9         On February 9, 2015, Dr. Paniccia completed an initial psychiatric review of
10   Plaintiff’s mental impairment. AR 544. He rated Plaintiff’s GAF at 49 and noted that
11   Plaintiff would have difficulty working at a regular job on a sustained basis because his
12   depression was so severe that he could not even get out of bed to go to work. AR 546. In
13   terms of work-related activities, Dr. Paniccia found a mild limitation in Plaintiff’s ability
14   to understand, remember, and carry out simple one or two-step job instructions. Id. He
15   also found moderate limitations in Plaintiff’s ability to 1) perform detailed and complex
16   instructions, 2) relate and interact with co-workers and the public, and 3) accept
17   instructions from supervisors. Finally, he found marked limitations in Plaintiff’s ability
18   to 1) maintain concentration and attention, persistence, and pace, 2) maintain regular
19   attendance in the workplace and perform work activities on a consistent basis, and 3)
20   perform work activities without special or additional supervision. AR 547. In terms of
21   functional limitations, Dr. Paniccia noted that Plaintiff had marked restrictions of
22   activities of daily living, marked difficulties in maintaining social functions, and extreme
23   difficulties in maintaining concentration, persistence, or pace. Id. He further noted that
24   Plaintiff had 4 or more episodes of decompensation, each of extended duration. Id.
25   Finally, Dr. Paniccia emphasized that Plaintiff’s depression had been treatment refractory
26   and he had failed 14 medications already. AR 548.
27         On August 30, 2016, Dr. Paniccia filled out a second psychiatric review of
28   Plaintiff’s mental impairment. AR 656, 660. Plaintiff’s GAF was 49. AR 656. Dr.

                                                  15
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1026 Page 16 of 41



 1   Paniccia wrote that Plaintiff had failed roughly 15 medications and that his prognosis was
 2   fair to guarded. AR 657. He further opined that he anticipated Plaintiff would be absent
 3   from work more than 3 times a month because of his impairment, noting that Plaintiff can
 4   barely get out of bed and make it to doctor’s appointments. AR 658. He also indicated
 5   that Plaintiff would be off task more than 20% (over 12 minutes an hour) due to his
 6   impairment, writing that Plaintiff had poor focus/ concentration/ memory, distractibility,
 7   anxiety, sadness, and anhedonia. AR 658. Dr. Paniccia’s findings in terms of Plaintiff’s
 8   work-related activities were largely the same as his previous review. Compare AR 547-
 9   48 with AR 657-58. He found a mild limitation in Plaintiff’s ability to understand,
10   remember, and carry out simple one or two-step job instructions. AR 659. He also found
11   moderate impairments in Plaintiff’s ability to perform detailed and complex instructions,
12   and to accept instructions from supervisors. Id. Finally, he found marked impairments in
13   Plaintiff’s ability to 1) relate and interact with co-workers and the public, 2) maintain
14   regular attendance in the workplace and perform work activities on a consistent basis, and
15   3) perform work activities without special or additional supervision. Id. Dr. Paniccia’s
16   assessment of Plaintiff’s functional limitations were also largely consistent with his
17   previous review, noting that Plaintiff had marked restriction of activities of daily living,
18   marked difficulties in maintaining social functioning, and marked difficulties in
19   maintaining concentration, persistence, or pace. Id. Finally, he wrote that Plaintiff was
20   permanently disabled by major depression, which had been refractory to medication for
21   years. AR 660.
22         On July 11, 2017, Dr. Paniccia filled out a third psychiatric review. AR 663. In
23   this review, he wrote that Plaintiff had not experienced a remission of depression despite
24   trying medication monotherapy and combination therapy with at least 18 different agents.
25   Id. In his evaluation of Plaintiff’s mental disorder functional limitations, he checked
26   marked limitations in Plaintiff’s ability to 1) understand, remember and apply
27   information, 2) interact with others, 3) concentrate, persist or maintain pace, and 4) adapt
28   or manage oneself. AR 664-65. He again opined that he anticipated plaintiff to be absent

                                                  16
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1027 Page 17 of 41



 1   from work more than three times a month, because he could not get out of bed on a
 2   consistent basis. AR 666. He further noted that Plaintiff would miss more than 20% of
 3   an 8-hour workday due to his poor focus, concentration, memory, and attention span,
 4   which severely limited executive functioning and overall work performance. Id. Finally,
 5   Dr. Paniccia wrote that Plaintiff was permanently disabled by major depression. AR 667.
 6                      iv.    Dr. Monica Arango
 7         The record shows that Plaintiff met with Dr. Arango several times between
 8   November 2016 and March 2017, while he was being treated by Dr. Paniccia. AR 729,
 9   740, 756. On Plaintiff’s November 7, 2016 appointment, Dr. Arango wrote that Plaintiff
10   seemed to be struggling with “what appeared to be treatment resistant depression,” which
11   affected all aspects of his functioning, including his motivations, hopefulness, and ability
12   to engage and complete tasks. AR 757. Dr. Arango further noted that he scored on the
13   severe range for both anxiety and depression in self-report measures for the past two
14   weeks, and had a difficult time finding motivation and concentration to complete tasks
15   that required several steps. Id. In Plaintiff’s MSE, Dr Arango noted that his appearance
16   and behavior was calm, cooperative, good eye contact, casual dress, with no abnormal
17   movements. His speech was normal, mood was euthymic, judgment and insight were
18   fair, and affect was congruent to mood. His thought process was alert and oriented, linear
19   and goal directed, with no tangential thought, no circumstantial thought, and no
20   disorganization. He did not have suicidal or homicidal ideations, auditory or visual
21   hallucinations, and delusions. AR 756.
22         Plaintiff met with Dr. Arango again on November 15, 2016, where he endorsed
23   symptoms of severe depression and anxiety for the previous two weeks. AR 741. He
24   reported that his present medication was not working and that he had been feeling
25   frustrated because he had tried various medications and treatments over the years with
26   little success. Id. His MSE remained the same as his previous appointment. AR 740.
27   Finally, Plaintiff met with Dr. Arango on March 20, 2017, where he continued to endorse
28   symptoms of severe depression and anxiety. AR 730. Plaintiff further reported that he

                                                  17
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1028 Page 18 of 41



 1   developed a dislike of food and drastically limited his food intake. Id. Plaintiff’s MSE
 2   remained the same as his previous appointments. AR 729.
 3                       v.     State examining physicians
 4         State Examining Physician’s, Dr. Amado and Dr. Naiman, completed their
 5   Disability Determination for Plaintiff’s Title II and Title XVI claim on August 4, 2015.
 6   AR 83-101, 102-120. In his summary of the psychiatric evidence, Dr. Amado noted Dr.
 7   Paniccia’s February 2015 review was not congruent with the treating psychiatric record
 8   which showed normal MSEs. AR 91. He characterized Dr. Paniccia’s opinion as an
 9   “advocacy instrument” largely dependent on claimant’s narrative and subjective reports
10   and was not accompanied by progress notes. Id. He further noted that the treatment
11   notes of previous psychiatric providers contrasted with Dr. Paniccia’s opinion, showing
12   Plaintiff to be clinically stable with benign MSEs and high GAF scores through October
13   2014. Id. In his second psychological summary, Dr. Amado found that Plaintiff had a
14   moderate ability to socially interact with others at age appropriate levels as well as
15   sustain an ordinary routine without supervision, and the ability to concentrate for at least
16   2 hour increments at a time in order to maintain a regular work schedule. Id. He further
17   noted that Plaintiff was able to handle his own funds. Id.
18         Under the B criteria, Dr. Amado opined that Plaintiff had 1) moderate restrictions
19   of activities of daily living, 2) moderate difficulties in maintaining social functioning, 3)
20   moderate difficulties in maintaining concentration, persistence or pace, and 4) no
21   repeated episodes of decompensation, each of extended duration. AR 93. In his
22   explanation of his conclusion, Dr. Amado wrote that Plaintiff presents with chronic early-
23   onset mood disturbance with periods of episodic de-compensation requiring hospital
24   admission, albeit not within the past year. Id. He also noted a contrast between the
25   medical evidence record on file, showing good response to treatment, normal MSE
26   findings recorded across multiple visits, and Dr. Paniccia’s opinion. Id.
27         To resolve this conflict, Plaintiff was scheduled for an independent psychiatric
28   evaluation on July 2015. Id. At this evaluation, Plaintiff’s adherence to prescribed

                                                   18
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1029 Page 19 of 41



 1   medication seemed compromised, because he had run out six weeks prior and made no
 2   attempt to refill. Id. At the evaluation, Plaintiff’s MSE was remarkable for downcast
 3   demeanor and poor eye contact, psychomotor slowing, very depressed affect with
 4   suicidal ideation but no imminent plans. Id. He was reported as having no overt
 5   psychosis, and cognitions were grossly intact. Id. The examiner extended moderate
 6   limitations across a number of domains, but Dr. Amado concluded that entry-level simple
 7   repetitive task work activity is not precluded, within the constraints of the medical
 8   evidence of record. Id.
 9         On Plaintiff’s Mental RFC, Dr. Naiman opined that there were no significant
10   limitations in Plaintiff’s ability to remember locations and work-like procedures, and
11   remember very short and simple instructions. AR 97. He also noted moderate limitations
12   in Plaintiff’s ability to understand and remember detailed instructions. AR 98.
13         In terms of Plaintiffs concentration, Dr. Naiman wrote that Plaintiff had no
14   significant limitations in his ability to carry out very short and simple instructions, and
15   make simple work-related decisions. Id. He also noted moderate limitations in
16   Plaintiff’s ability to 1) carry out detailed instructions, 2) maintain attention and
17   concentration for extended periods, 3) perform activities with a schedule, maintain
18   regular attendance, and be punctual within customary tolerances, 4) sustain an ordinary
19   routine without special supervision, 5) work in coordination with or in proximity to other
20   without being distracted by them, and 6) complete a normal workday and work week
21   without interruptions from psychologically based symptoms and to perform at a
22   consistent pace without an unreasonable number and length of rest periods. Id.
23         In terms of social interaction, Dr. Naiman opined that Plaintiff had no significant
24   limitation in his ability to ask simple questions and request assistance and maintain
25   socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.
26   AR 98-99. He also noted moderate limitations in Plaintiff’s ability to interact
27   appropriately with the general public and accept instructions and respond appropriately to
28   criticism from supervisors. AR 99.

                                                   19
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1030 Page 20 of 41



 1         Finally, regarding Plaintiff’s adaptation limitations, Dr. Naiman noted Plaintiff was
 2   not significantly limited in his ability to be aware of normal hazards and take appropriate
 3   precautions. AR 99. He further noted that Plaintiff was moderately limited in his ability
 4   to 1) respond appropriately to change in the work setting, 2) travel in unfamiliar places or
 5   use public transportation, and 3) to set realistic goals or make plans independently of
 6   others. Id. From these findings, Dr. Naiman concluded that Plaintiff was 1) able to learn
 7   and retain simple 1-2 step instructions which were clearly explained, 2) could implement
 8   simple 1-2 step instructions on a consistent basis, 3) was limited to no more than
 9   incidental contact with the general public and no intense or prolonger interactions with
10   prospective coworkers and supervisors, and 4) was able to adapt to minimal change in the
11   work setting. AR 98-99. Dr. Naiman ultimately opined that Plaintiff was not disabled.
12   AR 100.
13         On December 23, 2015, Dr. Funkenstein completed his reconsideration of the
14   August 4, 2015 disability determination. AR 123-40, 141-58. Upon reconsideration,
15   Plaintiff noted that he lacked hope that things will be okay and that causes a decrease in
16   his desire to do things (AR 124), but Dr. Funkenstein reached the same conclusions and
17   findings as Drs. Amado and Naiman. AR 129-40.
18                      vi.    Dr. Kathy Vandenburgh- Examining Physician
19         On October 30, 2017, Plaintiff met with Dr. Vandenburgh for a psychological
20   evaluation per the ALJ’s orders. AR 69, 880. In her general observations, Dr.
21   Vandenburgh noted that Plaintiff was able to relate in a pleasant and cooperative manner.
22   AR 881. Regarding Plaintiff’s level of functioning, Dr. Vandenburgh wrote that Plaintiff
23   was able to bathe and dress independently, wash dishes, vacuum, sweep, heat up simple
24   foods on the stove and in the microwave, shop for groceries, and perform yardwork. AR
25   883. She further wrote that Plaintiff could drive and manage funds. Id.
26         Dr. Vandenburgh wrote that Plaintiff’s typical day consisted of waking up in the
27   morning, going on the computer to hear the news, watching TV and helping his mother
28   with chores. Id. She further noted that Plaintiff tried to help his mother with as many

                                                 20
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1031 Page 21 of 41



 1   tasks as he can. Id. Plaintiff would also go through the mail, make appointments, eat,
 2   watch TV with his mother, and do grocery shopping if needed. Id. Then he would go
 3   into the garage, care for the stray cat he adopted, read, and spend time alone. Id.
 4         Dr. Vandenburgh performed an MSE, where she noted that Plaintiff exhibited
 5   normal posture, gait, and mannerisms, was generally pleasant, cooperative, alert and
 6   appeared to understand simple test questions, exhibited a normal and organized thought
 7   process, expressed depressed mood and affect, exhibited the ability to recall personal
 8   history with adequate detail, recall complaints about why he could not work, recall
 9   personal information about himself, recall three objects, and exhibited the ability to focus
10   on tasks by spelling the word “world” forwards and backwards and could recall six digits
11   forwards and backwards. AR 883, 886.
12         Dr. Vandenburgh also performed several tests on Plaintiff to evaluate his mental
13   capabilities. AR 884, 886. Based off the results of these tests Dr. Vandenburgh opined
14   that plaintiff was intellectually functioning in the average range. AR 885. She further
15   wrote that he completed tasks at an appropriate pace, his overall ability to remember and
16   learn information was in the low average range, and his word reading, spelling, and math
17   computation skills were in the average range. Id.
18         In her prognostic impression, she opined that based on her interactions with
19   Plaintiff, he exhibited no limitations in his ability to socially interact with others at an age
20   appropriate level, but he could have a mild to moderate impairment at times due to his
21   severe social anxiety, no limitations in his ability to understand instructions, mild
22   limitations in his ability to sustain an ordinary routine without sustained supervision due
23   to symptoms of anxiety and depression, ability to complete simple and detailed tasks,
24   moderate impairment in maintaining employment due to not showing up to work because
25   of his depression, moderate limitations in his ability to complete complex tasks, no
26   limitations in his ability to concentrate for at least two hour increments at a time, but that
27   he may have a mild impairment concentrating for longer periods of time, no limitations in
28   his ability to avoid normal hazards as long as he continues with mental health treatment,

                                                   21
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1032 Page 22 of 41



 1   and that he was capable of handling funds. AR 885, 887.
 2                E.    Vocational Expert’s Testimony
 3         VE Alan L. Ey testified at the hearing. AR 73. He characterized Plaintiff’s
 4   vocational background into two occupations: 1) stock clerk, 299.367-014, with a Specific
 5   Vocational Preparation (“SVP”) of 4 and listed as a heavy exertional occupation, but
 6   performed as a medium exertional occupation, and 2) manager, department, 299.137-010,
 7   with an SVP of 7 and listed as a medium exertional occupation. AR 73-74.
 8         The ALJ then posed this first hypothetical to the VE, asking whether an individual
 9   with Plaintiff’s age, education, and work experience, and who was capable of performing
10   a full range or work at all exertional levels could perform Plaintiff’s past work given the
11   following restrictions: he can carry out only unskilled tasks at all appropriate reasoning
12   levels per the DOT and can perform those tasks at an adequate pace for an eight hour
13   work day with normal breaks; he could occasionally interact with coworkers and
14   supervisors but should have no contact with the general public and can tolerate only
15   occasional changes in the work setting. AR 74. The VE testified that such an individual
16   would not be able to perform the aforementioned occupations. Id.
17         The ALJ then asked if the VE could identify any other work that could fit the
18   aforementioned description, the VE testified that there would be three jobs that would fit
19   the requirements: (1) cleaner II, 919.687-014, with national numbers of 35,000; (2) gas
20   an oil servicer, 915.587-010, with national numbers of 27,000; and (3) cleaner, laboratory
21   equipment, 381.687-022, with national numbers of 50,000. AR 74-75.
22         The ALJ then added additional physical restrictions: he can only lift or carry 20
23   pounds occasionally and ten pounds frequently, can sit six hours and stand and/or walk
24   six hours in a normal eight hour day; He is unlimited in pushing or pulling other than as
25   shown for lifting and carrying, can occasionally perform all postural, must avoid
26   concentrated exposure to fumes, dusts, odors and other pulmonary irritants. AR 75, 77.
27   The VE responded that there would be three jobs that would fit the these new restrictions:
28   (1) assembler of small products, 706.684-022, with national numbers of 23,000; (2)

                                                  22
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1033 Page 23 of 41



 1   assembler of electrical accessories, 729.687-010, with national numbers of 21,000; and
 2   (3) inspector and hand packager, 559.687-074, with national numbers of 26,000
 3         The ALJ presented the VE with another hypothetical, adding in the additional
 4   constraint that Plaintiff would be off tasks for more than 12 percent of a work schedule.
 5   AR 78. The VE testified that it would completely eliminate his employability. Id. The
 6   ALJ then asked what Plaintiff’s employability would be if he missed three or more days
 7   of work. Id. The VE testified that employment could not be sustained. Id.
 8         The ALJ then asked how did the VE determine Plaintiff’s employability based on
 9   the last two hypotheticals. Id. The VE responded that his answers were based off of his
10   opinion of what was generally reasonable and not reasonable in the labor market. Id.
11   The VE testified that his opinion was formed from his experiences having work,
12   returning people to work for many years, and having met with various managers and HR
13   professionals. Id.
14         II.    THE ALJ DECISION
15                A.      The Sequential Process
16         To qualify for disability benefits under the Social Security Act, an applicant must
17   show that he or she cannot engage in any substantial gainful activity because of a
18   medically determinable physical or mental impairment that has lasted or can be expected
19   to last at least twelve months. 42 U.S.C. §§ 423(d), 1382c(a)(3). The Social Security
20   regulations establish a five-step sequential evaluation to determine whether an applicant
21   is disabled under this standard. 20 C.F.R. §§ 404.1520(a), 416.920(a); Batson v. Comm’r
22   of the Social Security Admin., 359 F.3d 1190, 1194 (9th Cir. 2004).
23         At step one, the ALJ determines whether the applicant is engaged in substantial
24   gainful activity. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(b). If not, then at step two the
25   ALJ must determine whether the applicant suffers from a severe impairment or a
26   combination of impairments. Id. §§ 404.1520(a)(4)(ii), 416.920(c). If the impairment is
27   severe, at step three the ALJ must determine whether the applicant’s impairment or
28   combination of impairments meets or equals an impairment contained under 20 C.F.R.

                                                 23
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1034 Page 24 of 41



 1   Part 404, Subpart P, Appendix 1. Id. §§ 404.1520(a)(4)(iii), 416.920(d). If the
 2   applicant’s impairment meets or equals a listing, he or she must be found disabled. Id.
 3         If the impairment does not meet or equal a listing, the ALJ must determine the
 4   applicant’s residual functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(a)(4)(iv),
 5   416.920(e). Then, the ALJ must determine at step four whether the applicant retains the
 6   residual functional capacity to perform past relevant work. Id. §§ 404.1520(a)(4)(iv),
 7   416.920(f). If the applicant cannot perform past relevant work, at step five the ALJ must
 8   consider whether the applicant can perform any other work that exists in the national
 9   economy. Id. §§ 404.1520(a)(4)(v), 416.920(g).
10         The applicant carries the burden to prove eligibility from steps one through four
11   but the burden at step five is on the agency. Celaya v. Halter, 332 F.3d 1177, 1180 (9th
12   Cir. 2003). Applicants not disqualified at step five are eligible for disability benefits. Id.
13                B.     Substance of the ALJ’s Decision
14         At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
15   since July 14, 2014, the alleged onset date. AR 23.
16         At step two, the ALJ determined Plaintiff’s major depressive disorder and
17   cognitive disorder constituted severe impairments. Id. In addition, the ALJ determined
18   that Plaintiff’s Barret’s esophagus, GERD, umbilical hernia, asthma, right hand
19   dupuytren’s contracture, costochondritis, hyperlipedemia, marijuana abuse, and history of
20   syncope did not more than minimally limit Plaintiff and were non-severe impairments.
21   Id.
22         At step three, the ALJ found Plaintiff did not have an impairment or combination
23   of impairments that would meet or medically equal the severity of any listed
24   impairments. AR 23-24. The ALJ considered Paragraph B criteria in evaluating the
25   severity of Plaintiff’s mental impairment and found that Plaintiff did not exhibit the
26   requisite one extreme or two marked limitations. AR 24. Specifically, the ALJ found
27   only: a moderate limitation in understanding, remembering, or applying information; a
28   moderate limitation in interacting with others; a moderate limitation in concentrating,

                                                   24
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1035 Page 25 of 41



 1   persisting, or maintaining pace; a moderate limitation in adapting or managing himself.
 2   Id. In addition, the ALJ considered Paragraph C criteria and found that Plaintiff did not
 3   have only marginal adjustment. Id.
 4         The ALJ next established that Plaintiff retained the residual functional capacity to
 5   perform the full range of work at all exertional levels, but with the following
 6   nonexertional limitations: the claimant can carry out unskilled tasks at all appropriate
 7   reasoning levels per the DOT; and can perform these tasks at an adequate pace for an
 8   eight-hour workday with normal breaks. He can occasionally interact with co-workers
 9   and supervisors, but should have no contact with the general public; and he can tolerate
10   only occasional changes in the work setting. AR 25.
11         With these limitations, at step four, the ALJ determined Plaintiff could not perform
12   any of his past relevant work. AR 29. However, the ALJ found that based off of the
13   vocational expert’s testimony, there were significant jobs in the economy that Plaintiff
14   could perform. AR 29-30. The ALJ concluded Plaintiff was not under a disability as
15   defined in the Social Security Act from July 14, 2014, the alleged disability onset date,
16   through March 2, 2018, the date of the decision. AR 30-31.
17         III.   Legal Standard of Review
18         The Social Security Act provides for judicial review of a final agency decision
19   denying a claim for disability benefits. 42 U.S.C. § 405(g). A reviewing court must
20   affirm the denial of benefits if the agency’s decision is supported by substantial evidence
21   and applies the correct legal standards. Batson, 359 F.3d at 1193. “Substantial evidence
22   means such relevant evidence as a reasonable mind might accept as adequate to support a
23   conclusion.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (quotation and
24   citation omitted). It is a “highly deferential” standard of review. Valentine v. Astrue, 574
25   F.3d 685, 690 (9th Cir. 2009). “The ALJ is responsible for determining credibility,
26   resolving conflicts in medical testimony, and for resolving ambiguities.” Vasquez v.
27   Astrue, 547 F.3d 1101, 1104 (9th Cir. 2008) (internal quotations and citation omitted). If
28   the evidence is susceptible to more than one reasonable interpretation, the agency’s

                                                  25
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1036 Page 26 of 41



 1   decision must be upheld. Molina, 674 F.3d at 1111. It is not the Court’s role to
 2   reinterpret or re-evaluate the evidence, even if a re-evaluation may reasonably result in a
 3   favorable outcome for the plaintiff. Batson, 359 F.3d at 1193.
 4         IV.    DISCUSSION
 5         In Plaintiff’s motion for summary judgment, he presents several arguments as to
 6   why the ALJ erred and should not have denied him benefits. The Court will address each
 7   of these in turn.
 8                A.     Plaintiff’s Anxiety
 9         Plaintiff argue that the ALJ erred by failing to consider his anxiety in making the
10   disability determination. ECF No. 18-1 at 11-13. Specifically, Plaintiff argues that his
11   anxiety is mentioned throughout the administrative record, but the ALJ fails to mention it
12   at all in the decision. Id. at 11-12. Plaintiff argues that this is not harmless error because
13   the anxiety significantly interferes with his ability to perform basic work, making it a
14   severe impairment. Id. at 13. Defendant counters that the ALJ’s failure to specifically
15   find anxiety to be a severe impairment is harmless error. ECF No. 19-1 at 3.
16         In Lewis v. Astrue, the Ninth Circuit found that the failure of the ALJ to mention
17   the plaintiff’s bursitis was harmless error because even though it was not mentioned at
18   step two, it was discussed in the step four analysis and thus, the ALJ did take it into
19   account in determining the limitations imposed. 498 F.3d 909, 911 (9th Cir. 2007).
20   Similarly, in Burch v. Barnhart, the Ninth Circuit found harmless error where the ALJ
21   failed to discuss the plaintiff’s obesity at step 2 but the ALJ did adequately consider
22   obesity in his RFC determination and thus, there were no functional limitations as a result
23   of the obesity that the ALJ failed to consider. 400 F.3d 676, 682 (9th Cir. 2005). By
24   contrast, courts find reversible error where the failed mention of the impairment was
25   coupled with no consideration of the impairment at further steps in the process and may
26   have affected the ALJ’s RFC assessment. See, e.g., McMahon v. Astrue, No. SACV 10-
27   00475-MAN, 2011 WL 2221181, at *4 (C.D. Cal. June 6, 2011); Stansbury v. Astrue,
28   No. 10-CV-05767 BHS JRC, 2012 WL 368029, at *5 (W.D. Wash. Jan. 3, 2012), report

                                                   26
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1037 Page 27 of 41



 1   and recommendation adopted, No. C10-5767BHS, 2012 WL 368031 (W.D. Wash. Feb.
 2   3, 2012); Kipps v. Comm'r Soc. Sec. Admin., No. 6:12-CV-00043-MA, 2013 WL 820206,
 3   at *2 (D. Or. Mar. 5, 2013); Calame v. Colvin, No. CV-12-02363--DGC, 2013 WL
 4   3716604, at *7 (D. Ariz. July 15, 2013); Beech v. Colvin, No. SACV 13-00782-MAN,
 5   2014 WL 2931177, at *4 (C.D. Cal. June 26, 2014).
 6         In the instant case, at step two, the ALJ found that Plaintiff suffered from severe
 7   impairments of major depressive disorder and cognitive disorder. AR 23. Thus, the
 8   question is whether further down in the analysis, the ALJ sufficiently accounted for any
 9   limitations that would have been caused by Plaintiff’s anxiety that were not already
10   considered as part of the depression and cognitive disorders. After reviewing the ALJ’s
11   opinion along with the medical record, the Court concludes that the failure to explicitly
12   mention anxiety was harmless error.
13         During his testimony, Plaintiff stated that his anxiety caused him to have clammy
14   hands, sweat, and shakes. AR 59. In addition, Plaintiff stated that he “doesn’t want to go
15   out and . . . [doesn’t] want to be around people” and feels anxious anytime he needs to be
16   around or speak to another person. Id. Plaintiff’s medical records also indicate that he
17   complained about not being able to catch his breath as a result of his anxiety, AR 383. A
18   review of the administrative record indicates that Plaintiff’s anxiety is typically discussed
19   with his depression. AR 396, 493, 485, 482, 464, 583, 757, 741, 730. In Dr.
20   Vandenbaugh’s evaluation, she opined that Plaintiff would have mild to moderate
21   impairment at times due to his severe social anxiety and mild limitations in his ability to
22   sustain an ordinary routine without sustained supervision due to symptoms of anxiety and
23   depression. AR 885.
24         The medical records suggest that Plaintiff’s anxiety was seen as encompassed by
25   his depression and, at times, to be a sign of his depression. Even Dr. Paniccia—whose
26   opinion’s Plaintiff argues were not given sufficient weight by the ALJ as will be
27   discussed below—did not mention anxiety separately on any of three medical opinions he
28   gave. See AR 544-48 (mentioning only depression); 656-660 (discussing depression but

                                                  27
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1038 Page 28 of 41



 1   mentioning anxiety as a symptom); 663-667 (mentioning only depression). In light of the
 2   way anxiety was treated in the medical records—essentially as encompassed within the
 3   broader impairment of depression—it was not unreasonable for the ALJ to consider it in a
 4   similar manner. The ALJ’s discussion in step four of his opinion focused on Plaintiff’s
 5   “mental disorders” and “mental health impairment.” AR 25. The ALJ discussed
 6   Plaintiff’s complaints with depressed mood, fatigue, lack of motivation, irritability, and
 7   getting along with others, but contrasted this with his mostly positive appearance at
 8   examinations, his ability to follow instructions, his activities, and the effect of
 9   medication. AR 26-28. Thus, the ALJ appeared to consider Plaintiff’s mental health as a
10   whole, not necessarily separating out depression and anxiety.
11         Moreover, while Plaintiff argues that his anxiety “significantly interferes with his
12   ability to perform basic work activities, making it a severe impairment,” he does not
13   identify what additional restrictions should have been placed by the ALJ in determining
14   the RFC. ECF No. 18-1. The only physical manifestation in the record of the anxiety is
15   the sweaty hands, sweating, shakes, and inability to catch his breath, but there is nothing
16   that indicates that these physical symptoms were so severe as to cause Plaintiff to be
17   restricted as to what work he could perform and Plaintiff does not identify any. The other
18   manifestation in the record of the anxiety is with regards to social interaction. This was
19   considered by the ALJ. See AR 25 (noting issues “getting along with others”); 27 (noting
20   that Plaintiff was able to interact with treatment providers). The ALJ issued an RFC that
21   limited Plaintiff to occasional interaction with coworkers and supervisors but no contact
22   with the general public and tolerating only occasional changes in the work setting. AR
23   25.
24         Accordingly, whatever error the ALJ may have made with regard to not
25   specifically mentioning anxiety, the error was harmless as the ALJ appropriately
26   considered Plaintiff’s mental health impairments generally. The Court finds that the ALJ
27   did not err on this issue.
28         //

                                                   28
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1039 Page 29 of 41



 1                B.     Dr. Paniccia’s Opinions
 2         Plaintiff contends that the ALJ did not give proper weight to Dr. Paniccia’s
 3   opinions. Plaintiff argues that because Dr. Paniccia was a treating physician, the ALJ
 4   must weigh the opinion, giving consideration to the factors enumerated in 20 C.F.R. §
 5   404.1527 (c)(1)-(6). ECF No. 18-1 at 16. These factors include: (1) examining
 6   relationship; (2) treatment relationship, including length of the treatment relationship, the
 7   frequency of examination, and nature and extent of the treatment relationship; (3)
 8   supportability with evidence; (4) consistency with record with the whole; (5)
 9   specialization; and (6) other factors. Plaintiff contends that the record shows that the ALJ
10   failed to consider all of these factors, but mostly focuses on arguing that the ALJ did not
11   consider the length and frequency of the relationship and that the ALJ did not mention a
12   February 2015 opinion by Dr. Paniccia. ECF No. 18-1 at 17-18. Plaintiff’s other
13   arguments are that the ALJ essentially did not adopt Dr. Paniccia’s ultimate conclusion
14   that Plaintiff would be absent more than three times a month or off task more than 20%
15   of the workday. Id.
16         Defendant counters that the ALJ did consider the treating relationship because he
17   referred to Dr. Paniccia as a “treatment provider.” See AR 27. Defendant argues that
18   other factors like supportability and consistency were considered, because the ALJ
19   explains that he gave Dr. Paniccia’s opinion little weight because inconsistency with his
20   own treatment notes, Plaintiff’s reported activity, and Dr. Vandenbaugh’s opinion. Id.
21   Defendant argues that the failure to mention the 2015 report is not reversible error, as it
22   was cited in the opinion and duplicative of his latter reports, which were considered and
23   more probative being later in time. ECF No. 19-1 at 7-8.
24         Whether or not the Ninth Circuit requires express factor by factor analysis like
25   Plaintiff contends has been addressed by other courts in this district. In Hoffman v.
26   Berryhill, this court determined that Trevizo v. Berryhill, 871 F.3d 664 (9th Cir. 2017) did
27   not “demand a full-blown written analysis of all the regulatory factors” or even “express
28   factor-by-factor reasoning.” No. 16-CV-1976-JM-AGS, 2017 WL 3641881, at *4 (S.D.

                                                  29
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1040 Page 30 of 41



 1   Cal. Aug. 24, 2017), report and recommendation adopted, No. 16CV1976 JM(AGS),
 2   2017 WL 4844545 (S.D. Cal. Sept. 14, 2017).2 However it “requires some indication that
 3   the ALJ considered them.” Id. Failure to do so “constitutes reversible legal error.”
 4   Trevizo, 871 F.3d at 676; Clark v. Berryhill, No. 16-CV-2854-BEN-AGS, 2018 WL
 5   620144, at *3 (S.D. Cal. Jan. 29, 2018), report and recommendation adopted in part, No.
 6   316CV02854BENAGS, 2018 WL 948489 (S.D. Cal. Feb. 20, 2018).
 7         Here, the ALJ does mention that Dr. Paniccia is a “treatment provider,” but does
 8   not mention anything else regarding the nature of their relationship, including duration
 9   and frequency. Dr. Paniccia did treat Plaintiff regularly for a year and nine months,
10   starting around November 11, 2015 through August 9, 2017. AR 718. The treatment
11   was frequent, occurring on about a monthly basis. See AR 716, 713, 712, 709, 708, 705,
12   703, 700, 801, 799, 796, 793, 790, 787, 784, 781, 775, 769. Absent any mention, it is
13   difficult for the Court to conclude that there is “some indication” the ALJ considered the
14   nature of the examining and treatment relationship. Several courts within this district
15   have concluded that failure to mention this information is reversible error. See Clark v.
16   Berryhill, No. 316CV02854BENAGS, 2018 WL 948489, at *2 (S.D. Cal. Feb. 20, 2018)
17   (adopting report and recommendation Trevizo was not met where ALJ failed to mention
18   the length of the treating relationship, the frequency of examination, or the nature and
19   extent of the treatment relationship and remanding because “full consideration of the
20   regulatory factors would have changed the ALJ’s ultimate decision regarding Plaintiff’s
21   ability to work”); Schuh v. Saul, No. 18-CV-1398-GPC-AGS, 2019 WL 3413509, at *2
22   (S.D. Cal. July 29, 2019), report and recommendation adopted, No. 18-CV-1398-GPC-
23   AGS, 2019 WL 4729642 (S.D. Cal. Sept. 27, 2019) (remanding where ALJ did not
24   mention treating physician’s specialty or whether opinion related to his specialty); cf.
25   Seawood v. Berryhill, No. 19-CV-555-LAB(WVG), 2020 WL 1624377, at *14 (S.D. Cal.
26
27   2
      Hoffman analyzed an earlier version of the Trevizo decision, but the relevant language is
     the same on this issue in both Trevizo opinions. Compare Trevizo v. Berryhill, 862 F.3d
28   987, 997-98 (9th Cir. 2017), with 871 F.3d at 675-76.
                                                  30
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1041 Page 31 of 41



 1   Apr. 2, 2020), report and recommendation adopted, No. 19CV555-LAB (WVG), 2020
 2   WL 2126316 (S.D. Cal. May 5, 2020) (Trevizo met where ALJ identified physician as
 3   treating physician and mentioned dates and frequency of treatment); Hoffman, 2017 WL
 4   3641881, at *4 (Aug. 24, 2017) (finding Trevizo met where ALJ mentioned treating
 5   physician’s “specialty and years-long treatment relationship”).
 6         Thus, the weight of the authority suggests this is not simply a harmless error.
 7   Instructively, the court in Clark initially found the error of not mentioning the treatment
 8   relationship to be harmless error on report and recommendation, but the recommendation
 9   was not adopted and the district court ultimately concluded that “faulty procedure may
10   lead to substantial error.” Compare Clark v. Berryhill, No. 316CV02854BENAGS, 2018
11   WL 948489, at *2 (S.D. Cal. Feb. 20, 2018) with Clark v. Berryhill, No. 16-CV-2854-
12   BEN-AGS, 2018 WL 620144, at *4 (S.D. Cal. Jan. 29, 2018), report and
13   recommendation adopted in part, No. 316CV02854BENAGS, 2018 WL 948489 (S.D.
14   Cal. Feb. 20, 2018). Specifically, the district court stated that if the treating doctor’s
15   opinion had been carefully considered in light of all the § 404.1527(c)(1)-(6) factors, the
16   work limitations may have resulted in a different vocational hypothetical. Clarke, 2018
17   WL 948489, at *2 (S.D. Cal. Feb. 20, 2018). Thus, the court concluded that “[t]here is
18   little indication that the ALJ considered the regulatory factors and some indication that
19   full consideration of the regulatory factors would have changed the ALJ's ultimate
20   decision regarding Plaintiff's ability to work.” Id.
21         Here, Dr. Paniccia opined that Plaintiff would be absent more than three times a
22   month or off task more than 20% of the workday. The ALJ asked the VE specifically
23   what would happen if Plaintiff was off task more than 12% of a work schedule, and the
24   VE stated that it would eliminate Plaintiff’s employability. AR 78. Similarly, the ALJ
25   asked what would happen if Plaintiff would miss three or more days, and the VE also
26   responded that Plaintiff could not sustain employment in that instance. Id. Thus, like in
27   Clark, the Court concludes that the ALJ opinion’s lack of indication that the Trevizo
28   factors were considered was error and that the error cannot be said to be harmless where,

                                                   31
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1042 Page 32 of 41



 1   as here, evaluation of Dr. Paniccia’s opinion in its full context may have lead to a
 2   different level of weight being afforded and a different RFC being determined. The
 3   Court finds error on this issue.
 4         Having found error, the Court finds that remand is the proper course of action. The
 5   decision whether to remand a matter is within the discretion of the District Court.
 6   Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000). Except in rare instances, when a
 7   court reverses an administrative agency determination, the proper course is to remand to
 8   the agency for additional investigation or explanation. Moisa v. Barnhart, 367 F.3d 882,
 9   886 (9th Cir. 2004) (citing INS v. Ventura, 537 U.S. 12, 16 (2002)). Generally, an award
10   of benefits should be only directed when: (1) the ALJ has failed to provide legally
11   sufficient reasons for rejecting such evidence, (2) there are no outstanding issues that
12   must be resolved before a determination of disability can be made, and (3) it is clear from
13   the record that the ALJ would be required to find the claimant disabled were such
14   evidence credited. Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996).
15         Here, consideration of Dr. Paniccia’s opinion in the full treatment context may
16   have led the ALJ to assign a different weight to his opinion, a different RFC, and
17   ultimately a different vocational expert determination. Thus, it is appropriate to
18   REMAND the matter for further proceedings. See Clark, 2018 WL 948489, at *2 (S.D.
19   Cal. Feb. 20, 2018). On remand for this issue, the ALJ should reconsider Dr. Paniccia’s
20   opinions, taking account of all the Trevizo factors, and determine the proper weight to
21   assign to the opinion in light of all other evidence of record.
22                C.     State Agency Doctor Opinions
23         Plaintiff contends that the ALJ erred in giving “considerable weight” to the State
24   Agency’s doctors because their opinions were based on excluded evidence. ECF No. 18-
25   1 at 18. In particular, the State Agency doctors gave “great weight” to the opinion of
26   another doctor, Dr. Camellia Clark, both on initial review (by Dr. Amado) and
27
28

                                                  32
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1043 Page 33 of 41



 1   reconsideration (by Dr. Funkenstein).3 AR 94, 134. Dr. Clark was ultimately disciplined
 2   and terminated, and the ALJ sustained Plaintiff’s attorney’s objection to considering Dr.
 3   Clark’s opinion, stating that the opinion “will be discussed no further in this decision.”
 4   AR 20-21. Thus, Plaintiff argues that the State Agency opinions that relied at least
 5   partially on Dr. Clark’s opinion should likewise be rejected. ECF No. 18-1 at 19.
 6         Defendant argues that notwithstanding the State Agency doctor’s reliance on Dr.
 7   Clark’s opinion, their determinations are supported and consistent with other evidence in
 8   the record. ECF No. 19-1 at 9. Thus, he argues that even if there was error here, it was
 9   harmless. Id.
10         Plaintiff attempts to make an analogy for this situation to the “fruit of the
11   poisonous tree” doctrine in the criminal context. ECF No. 18-1. However, Plaintiff does
12   not provide any citations to cases in the social security benefits review context that would
13   suggest there is such a blanket rule that opinions relying on thrown out opinions must be
14   thrown out as a matter of course. Different context, penalties, and motivations apply to
15   that doctrine in the criminal context. The Court finds no reason to apply such a bright
16   line rule here.
17         Here, the ALJ does give other reasons for why he gave considerable weight to the
18   State Agency opinions. The ALJ relied on their opinion that Plaintiff could “learn, retain,
19   and implement 1-2 step instructions” and would be “limited to no more than incidental
20   contact with the public and no intense/prolonged interaction with prospective coworkers
21   or supervisors.” AR 27. The ALJ stated that the opinions are “broadly consistent with
22   the evidence at the time of their review of the record.” Id. Specifically, the ALJ points to
23   Plaintiff having good hygiene and being dressed appropriately, good eye contract and
24   speech, and alert, goal-oriented, logical, and linear thought-processes. Id. Plaintiff was
25   also able to interact appropriate with medical providers and leave his home to attend the
26
27
     3
      Reference to Dr. Clark’s opinion is noted as “Valette and Associates,” dated July 21,
28   2015.
                                                  33
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1044 Page 34 of 41



 1   appointments himself. Id. On examination, Plaintiff was also able to recall three out of
 2   three on immediate recall and in five minutes. Id. Thus, while the ALJ did rely on Dr.
 3   Clark’s opinion, he also gave other independent reasons to support the findings he took
 4   away from the State Agency doctors.
 5            Moreover, Dr. Clark’s opinion in substance was similar to other opinions that was
 6   given great weight by the ALJ and is not challenged by Plaintiff—namely, the opinion of
 7   Dr. Vandenburgh. Dr. Vandenburgh similarly found no limitations in ability to
 8   understand instructions, no limitation in ability to complete simple and detailed tasks,
 9   capable of handling funds, and no limitation in ability to avoid normal work hazards. AR
10   584, 885-887. In fact, Dr. Clark found even more severe limitations in the following
11   areas, finding a moderate limitation compared to Dr. Vandenburgh’s none or mild
12   limitation: ability to socially interact with others at an age-appropriate level; limitations
13   in ability to sustain an ordinary routine without sustained supervision; and limitation in
14   ability to concentrate for at least two-hour increments at a time. Id. The only finding that
15   was more severe in Dr. Vandenburgh’s opinion is that Plaintiff had a moderate limitation
16   in his ability to complete complex tasks whereas Dr. Clark found no limitation. Id.
17   However, with regard to this, the State Agency doctor’s nonetheless found that Plaintiff
18   could only learn, retain, and implement 1-2 step instructions.
19            Thus, the Court finds that the State Agency doctors’ reliance on Dr. Clark’s
20   opinion does not constitute harmful error because both medical evidence and other doctor
21   opinions supported their conclusions. The Court finds that the ALJ did not err on this
22   issue.
23                  D.     Plaintiff’s Mother’s Third Party Statement
24            Plaintiff contends that the ALJ erred in giving little weight to his mother’s third-
25   party function report because the ALJ failed to provide legitimate reasons to reject the
26   opinion. The ALJ identified the following two reasons: (1) “due to their inconsistency
27   with the objective medical evidence and medical opinions of record;” and (2) because she
28   did “not have the medical training necessary to make exacting observations as to dates,

                                                    34
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1045 Page 35 of 41



 1   frequencies, types, and degrees of medical signs and symptoms or the frequency or
 2   intensity of unusual moods or mannerisms.” AR 26. The Court will address each of
 3   these reasons.
 4         For the first reason—inconsistency with the medical record—the parties cite to
 5   conflicting cases to support their respective positions. Plaintiff cites to Diedrich v.
 6   Berryhill, which held that “lack of support from the ‘overall medical evidence’” was not
 7   a germane reason to disregard lay testimony because “the fact that lay testimony and
 8   third-party function reports may offer a different perspective than medical records alone
 9   is precisely why such evidence is valuable at a hearing.” 874 F.3d 634, 640 (9th Cir.
10   2017). On the other hand, Defendant cites to Bayliss v. Barnhart, which held that
11   rejecting testimony of friends and family that was not “consistent with the record of
12   plaintiff’s] activities and the objective evidence in the record” was not error. 427 F.3d
13   1211, 1218 (9th Cir. 2005).
14         Other courts have grappled with these two seemingly contradictory positions.
15   Some courts have decided to follow Bayliss rather than Diedrich because Diedrich relied
16   on two prior cases which relied on regulations which have since been superseded. Smith
17   v. Berryhill, No. 18-CV-00887-VKD, 2019 WL 4848165, at *23 (N.D. Cal. Sept. 30,
18   2019). The regulations now expressly state that “any symptom-related functional
19   limitations and restrictions which you . . . or other persons report, which can reasonably
20   be accepted as consistent with the objective medical evidence and other evidence, will be
21   taken into account . . . in reaching a conclusion as to whether you are disabled.” 20
22   C.F.R. § 404.1529(c)(3) (2016); see also 20 C.F.R. § 416.929(c)(3) (2016). Thus, these
23   courts have followed Bayliss. Smith, 2019 WL 4848165, at *23; see also Spurlock v.
24   Colvin, No. EDCV 14-01521-JEM, 2015 WL 1735196, at *9 (C.D. Cal. Apr. 16, 2015).
25         Other courts have made a distinction between whether the ALJ’s rejection was
26   because the third party statement was “inconsistent” with the medical evidence or simply
27   “lacked support” or was not “corroborated” by the medical evidence. These courts have
28   held that the first reason is a proper reason to reject testimony under Bayliss, but the

                                                  35
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1046 Page 36 of 41



 1   second is not under Dietrich and the cases its relied upon. See, e.g., Lacie R. v.
 2   Berryhill, No. 6:17-CV-1952-SI, 2019 WL 1919168, at *10 (D. Or. Apr. 30, 2019);
 3   Starlyn B. v. Comm’r, Soc. Sec. Admin., No. 6:17-CV-1897-SU, 2019 WL 4786959, at
 4   *12 (D. Or. Mar. 22, 2019), report and recommendation adopted, No. 6:17-CV-01897-
 5   SU, 2019 WL 4786047 (D. Or. Sept. 29, 2019); Tambra J. v. Saul, No. C19-6094-MAT,
 6   2020 WL 3798939, at *3 (W.D. Wash. July 7, 2020).
 7         Still yet, other courts have chosen to follow Diedrich even when the ALJ stated
 8   that the testimony was “inconsistent” with the medical record. See, e.g., Young v. Saul,
 9   No. 19-CV-01965-PJH, 2020 WL 3506805, at *25 (N.D. Cal. June 29, 2020); Pena v.
10   Saul, No. 119CV00780AWISKO, 2020 WL 3867651, at *12 (E.D. Cal. July 9, 2020),
11   report and recommendation adopted sub nom. Pena v. Sau, No. 119CV00780AWISKO,
12   2020 WL 5891573 (E.D. Cal. Oct. 5, 2020).
13         In evaluating these different positions, the Court is persuaded by the distinction
14   between “inconsistent” statements and those without “support” or “corroboration” in the
15   record. If there is a true inconsistency, the ALJ is permitted to resolve the inconsistency
16   and choose to rely on the medical evidence instead. However, if there is simply a lack of
17   support or mention in the medical record, the rationale described in Diedrich is
18   persuasive—that “third-party function reports may offer a different perspective than
19   medical records alone” and should be considered for that reason, to supplement the
20   medical record. Under this rubric, Bayliss should apply. However, the Court finds that
21   even under Bayliss, the ALJ has not provided a germane reason.
22         The ALJ here only states the following: “The undersigned gives little weight to
23   her statements, due to their inconsistency with the objective medical evidence and
24   medical opinions of record.” AR 26. There is no further explanation of what the exact
25   inconsistencies are. Courts have found that Bayliss is not satisfied where there is no
26   explanation that at least alludes to what the inconsistences at issue are. See, e.g.,
27   Deborah L. G. v. Comm’r of Soc. Sec., No. 6:19-CV-00308-BR, 2020 WL 2614631, at *8
28   (D. Or. May 22, 2020) (“Although the ALJ stated [the third party’s] statements were

                                                   36
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1047 Page 37 of 41



 1   ‘inconsistent’ with the medical evidence that Plaintiff had full strength and normal range
 2   of motion and that her mental status was ‘wholly normal,’ the ALJ did not explain how
 3   the medical evidence contradicted [the third party’s] statements”); Peter T. H. v. Saul,
 4   No. 2:18-10680 ADS, 2020 WL 1441102, at *5 (C.D. Cal. Mar. 24, 2020) (“The ALJ
 5   failed to identify which testimony she found not credible, and explain which treatment
 6   records, which clinical findings, or which daily activities were allegedly inconsistent with
 7   that testimony.”); Tambra, 2020 WL 3798939, at *3 (finding Bayliss satisfied where the
 8   ALJ “identified specific inconsistencies therein”); Starlyn, 2019 WL 4786959, at *12
 9   (finding it borderline acceptable that ALJ stated that third party report was contrary to
10   medical record and cited to several exhibits). As these courts have found, “[t]his catch-
11   all, without further specificity, is insufficient for review.” Peter T.H., 2020 WL 1441102,
12   at *5; see Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (as amended) (ALJ
13   must identify “which testimony she found not credible, and . . . explain[ ] which evidence
14   contradicted that testimony”); Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (an
15   ALJ must “elaborate on which daily activities conflicted with which part of [the]
16   testimony”). Accordingly, the Court finds that this first reason was not a germane reason
17   to disregard Plaintiff’s mother’s testimony.
18         For the second reason—lack of medical training—Defendant cites to Gump v.
19   Commissioner of Social Security, which found that the ALJ properly rejected the “wife’s
20   testimony that contained medical conclusions ‘on how [plaintiff’s] mental and/or physical
21   impairments impact his overall abilities to perform basic work activities at various
22   exertional levels,’” when the ALJ “noted that [the] wife was not competent to render
23   medical opinions.” 222 F. App’x 553, 555 (9th Cir. 2007). This is an accurate statement
24   of the law, but cases make a distinction between lay testimony that appears to assert
25   medical diagnoses and conclusions versus that which only describes observations on how
26   a claimant’s condition impacts his ability to work. See, e.g., Nguyen v. Chater, 100 F.3d
27   1462, 1467 (9th Cir. 1996) (holding lay witnesses may not “mak[e] medical diagnoses”
28   but “lay witness testimony as to a claimant’s symptoms or how an impairment affects

                                                    37
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1048 Page 38 of 41



 1   ability to work is competent evidence”); Gutierrez v. Colvin, 208 F. Supp. 3d 1117, 1125
 2   (E.D. Cal. 2016) (holding that “no medical training” is not a proper reason to reject
 3   parents’ testimony where they have had opportunity to observe plaintiff); Wilkerson v.
 4   Astrue, No. EDCV 10-01940-SS, 2011 WL 3419520, at *12 (C.D. Cal. Aug. 4, 2011)
 5   (holding that mother not being a medical professional was not a germane reason to reject
 6   “her opinions as to how Plaintiff's mental condition affected Plaintiff's ability to
 7   concentrate and work”).
 8         Thus, the question of whether this reason is valid turns on what kind of testimony
 9   Plaintiff’s mother gave. Some of her testimony is more akin to permissible lay
10   testimony. She testified as to Plaintiff’s inability to get up on time, forgetting his
11   schedule, being too depressed to go to work, forgetting to call in to work, sleeping all
12   day, is isolated with no less interaction with others, and cannot handle stress. AR 295-
13   302. This is more like permissible lay testimony than impermissible medical opinions.
14   See Wilkerson, 2011 WL 3419520, at *11 (permissible lay testimony included noting that
15   plaintiff “[had] difficulty completing tasks, concentrating, following instructions, and
16   getting along with others . . . because of his bipolar condition,” did not “have the patience
17   to read instructions and walked off from work or [] was sent home for not getting along
18   with others . . . because of his language and outbursts,” and that he does “not get along
19   with authority figures”); Goolsby v. Berryhill, No. 15cv615-JLT, 2017 WL 1090162, at
20   *7 (E.D. Cal. Mar. 22, 2017) (finding ALJ’s reason for rejecting a lay witness statement
21   was improper where the witness offered personal observations of plaintiff’s struggles
22   with his condition). Because at least some of this testimony cannot be dismissed simply
23   because Plaintiff’s mother did not have medical training and the ALJ’s opinion fails to
24   specify which part of the mother’s report was dismissed for this reason, the Court finds
25   that the ALJ erred.
26         Thus, in summary, the Court finds that neither of the reasons the ALJ provided are
27   proper for disregarding Plaintiff’s mother’s testimony. Having found error, the Court
28   finds that remand is the proper course of action. Here, even though the Court finds error

                                                   38
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1049 Page 39 of 41



 1   that the ALJ rejected Plaintiff’s mother’s testimony by only stating that her testimony
 2   was inconsistent with the medical record without further details and because she lacked
 3   medical training, it is not clear whether the ALJ would determine Plaintiff to be disabled
 4   or change his RFC determination if the testimony was adopted. Thus, it is appropriate to
 5   REMAND the matter for further proceedings. See Dodrill v. Shalala, 12 F.3d 915, 919
 6   (9th Cir. 1993) (remanding the matter for the ALJ to “articulat[e] specific findings” for
 7   rejecting the testimony of the lay witness). On remand, the ALJ must reconsider
 8   Plaintiff’s mother’s third party function report. If the ALJ determines that part of it
 9   should be credited and part should be disregarded, he should specify what testimony is
10   being disregarded and for what reason.
11                E.     Plaintiff’s Daily Activities
12         Plaintiff argues that the ALJ did not sufficiently credit his account of his daily
13   activities. ECF No. 18-1 at 19-21. Plaintiff cites to Garrison v. Colvin, which cautioned
14   ALJs to be cautious when concluding that daily activities are inconsistent with plaintiffs’
15   subjective pain testimony because “impairments that would unquestionably preclude
16   work and all the pressures of a workplace environment will often be consistent with
17   doing more than merely resting in bed all day.” 759 F.3d 995, 1016 (9th Cir. 2014); see
18   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989) (“[M]any home activities are not easily
19   transferable to what may be the more grueling environment of the workplace, where it
20   might be impossible to periodically rest or take medication.”).
21         Defendant argues Plaintiff fails to point out that the ALJ did not solely rely
22   inconsistencies with daily activities to partially discount Plaintiff’s subjective pain
23   testimony but also with inconsistencies throughout the medical record. ECF No. 19-1 at
24   9-11. Moreover, Defendant argues that the daily activities were consistent with RFC
25   determined by the ALJ.
26         In step four, the ALJ determined that plaintiff’s statement regarding the intensity,
27   persistence, and limiting effects of his impairments “are not entirely consistent with the
28   medical evidence and other evidence in the record.” AR 25. Part of this determination is

                                                   39
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1050 Page 40 of 41



 1   based on the ALJ’s perceived contradictions with daily activities. The ALJ noted that
 2   plaintiff was able to perform various activities inside and outside the home, such as
 3   reaching, taking care of animals, driving, leaving his home, shopping for personal items,
 4   playing video games, using a computer, and playing the guitar. AR 26. The ALJ
 5   specifically noted that playing video games “requires the ability to be responsive to
 6   instructions in order to navigate through the complexities of each level in order to achieve
 7   a specific goal” and “typically require[s] both situational and spatial awareness to avoid
 8   the hazards presented in the game; and the ability to concentrate for periods of time.” AR
 9   26.
10         The ALJ does cite to significant medical evidence in addition to support his finding
11   of inconsistencies with Plaintiff’s subjective testimony. AR 25-28. However, as noted
12   above, the Court has found error in the ALJ’s treatment of Plaintiff’s mother’s testimony.
13   Plaintiff’s mother provides additional testimony on plaintiff’s daily activities. For
14   example, she provided testimony on Plaintiff’s daily activities, caring for pets/others,
15   sleep patterns, house and yard work, getting around, shopping, hobbies and interests,
16   social activities, and his abilities. AR 296-301. Because the Court is remanding the case
17   for the ALJ to reevaluate Plaintiff’s mother’s testimony, including daily activity
18   testimony, the Court declines to rule on this issue at this time and REMANDS for the
19   ALJ to reconsider Plaintiff’s daily activities against the medical evidence to determine an
20   appropriate RFC.
21                F.     The ALJ’s RFC Assessment
22         Plaintiff also argues that ALJ’s determined RFC is inadequate because it does not
23   account for his anxiety and fails to address his ability to sustain work specifically with
24   regards to Dr. Paniccia’s opinion. Defendant counters that the RFC was consistent with
25   the medical evidence of record, with Plaintiff’s ability to engage in various activities, and
26   with the opinions of Dr. Vandenburgh and other state agency physicians.
27         As discussed above, the Court is remanding this case in order for the ALJ to
28   reevaluate Dr. Paniccia’s opinions and Plaintiff’s mother’s third party function report.

                                                  40
     Case 3:19-cv-00890-NLS Document 21 Filed 11/25/20 PageID.1051 Page 41 of 41



 1   Since these both may result in changes to the RFC if either opinion are afforded more
 2   weight than they are now, the Court declines to rule on this issue at this time and
 3   REMANDS the issue of the appropriate RFC for the ALJ to determine in light of the
 4   other issues discussed previously.
 5         IV.    CONCLUSION
 6         In conclusion, the Court finds that the ALJ erred in failing to consider all relevant
 7   factors in determining the appropriate weight to assign to Dr. Paniccia’s opinion and in
 8   assigning little weight to Plaintiff’s mother’s third party function report for insufficient
 9   reasons, but did not err for the other reasons argued by Plaintiff. Accordingly, the Court
10   GRANTS IN PART and Plaintiff’s motion for summary judgment and DENIES
11   Defendant’s cross motion for summary judgment. Consistent with this order, the case is
12   REMANDED for further administrative proceedings consistent with this opinion. See 42
13   U.S.C. § 405(g).
14         IT IS SO ORDERED.
15   Dated: November 25, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   41
